1    CRIS C. VAUGHAN (SBN 99568)
     KHUSHPREET R. MEHTON (SBN 276827)
2    VAUGHAN & ASSOCIATES
     6207 South Walnut Street, Suite 800
3    Loomis, CA 95650
     Telephone: (916) 660-9401
4    Facsimile: (916) 660-9378
     cvaughan@adasolutionsgroup.com
5
     Attorneys for Defendants, Song Uk Pak, Chong Hwan Pak,
6    Young Cha Pak
7

8
                                  UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   Jose Trujillo,                                      Case No.: 1:19-cv-01604-AWI-BAM
12                                                       STIPULATION AND ORDER TO CONTINUE
          Plaintiff,                                     DISMISSAL DEADLINE
13
     v.
14                                                       Barbara A. McAuliffe
     Song Uk Pak dba Fosters Freeze #213;                U.S. Magistrate Judge
15
     Chong Hwan Pak, individually and dba
16   Fosters Freeze #213; Young Cha Pak;
17
          Defendants.
18

19
             Plaintiff Jose Trujillo (Plaintiff”) and Defendants Song Uk Pak, Chong Hwan Pak,
20

21   and Young Cha Pak, (“Defendants”) (collectively the “Parties”) by and through their

22   counsel of record, agree and stipulate as follows:
23                                                  Recitals
24
             1.        The Parties have resolved Plaintiff’s claims in this matter and have
25
     executed a final settlement agreement.
26
             2.        The Court has ordered that the Joint Stipulation for Dismissal be filed on
27

28
     or before April 10, 2020 (Dkt. No 16).



                                                     1
                  STIPULATION TO CONTINUE DISMISSAL DEADLINE - 1:19-cv-01604-AWI-BAM
1           3.        The Court has issued General Orders 610-612 recognizing the current
2
     Coronavirus (COVID-19) Public Health Emergency affecting the Eastern District of
3
     California and the rest of the Country.
4
            4.       Defendants are unable to timely complete their payment obligations under
5
     the terms of the settlement agreement and Plaintiff has graciously agreed to provide
6

7    Defendants with an extension to complete their payment obligation;

8           5.       The Parties have stipulated and agreed to continue the deadline to file the
9
     Joint Stipulation for Dismissal until May 15, 2020.
10
            WHEREFORE, it is hereby stipulated that the deadline to file the Joint Stipulation
11
     for Dismissal is continued until May 15, 2020.
12

13
      IT IS SO STIPULATED
14

15

16
     Dated: March 30, 2020               MOORE LAW FIRM PC
17
                                                /s/ Tanya Moore
18
                                         Tanya Moore
19                                       Attorney for Plaintiff, Jose Trujillo

20
     Dated: March 30, 2020               VAUGHAN & ASSOCIATES
21

22                                              /s/ Cris C. Vaughan
                                         Cris C. Vaughan
23                                       Attorney for Defendants, Song Uk Pac, et al.
24   ///
25   ///
26   ///
27   ///
28   ///



                                                   2
                 STIPULATION TO CONTINUE DISMISSAL DEADLINE - 1:19-cv-01604-AWI-BAM
                                   SIGNATURE ATTESTATION
1

2           I hereby attest that all signatories listed above, on whose behalf this stipulation is

3    submitted, concur in the filing’s content and have authorized the filing.
4

5    Dated: March 30, 2020              VAUGHAN & ASSOCIATES

6                                              /s Cris C. Vaughan
7
                                        Cris C. Vaughan
                                        Attorney for Defendants, Song Uk Pak, et al.
8

9                                              ORDER
10
           The Parties having so stipulated and good cause appearing,
11
           IT IS HEREBY ORDERED that the deadline for the Parties to file the Joint Stipulation
12
     for Dismissal is continued until May 15, 2020. The parties are additionally cautioned that
13
     further modifications will not be granted absent a demonstrated showing of good cause. Good
14
     cause may consist of the inability to comply with court orders in light of the COVID-19
15
     pandemic. Any such future difficulties should be explained.
16

17
     IT IS SO ORDERED.
18

19      Dated:     March 31, 2020                          /s/ Barbara   A. McAuliffe         _
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28




                                                   3
                 STIPULATION TO CONTINUE DISMISSAL DEADLINE - 1:19-cv-01604-AWI-BAM
